OISMISS; and Opinion Filed .June 13, 2013.




                                            In The
                                     C!!uurt uf J\ppeuls
                            Yiftlf ilistrict uf Wexus ut ilullus

                                   No. 05-12-01653-CV

                           THE CITY OF PLANO, Appellant
                                             v.
               THE POE LIVING TRUST, MARCUS POE TRUSTEE, Appellee

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-04259-2011

                           MEMORANDUM OPINION
                          Before Justices Bridges, Lang, and Lewis
                                    Opinion Per Curiam


       Before the Court is the parties' June 7, 2013 Joint Motion to Dismiss Appeal. In the

motion, the parties advise us they have reached an agreement to settle and compromise their

differences.

       We grant the Joint Motion to Dismiss and dismiss the appeal.     See   TEX.   R. APP. P.

42.1(a).


                                                         PER CURIAM



121653F.P05